Reed, J.,
delivered the opinion of the court.
On March 30, 1909, appellee, a fraternal and benevolent insurance order, issued to M. D. Foote, then an unmarried man, a policy of insurance on his life for the sum of sis hundred dollars, payable to his mother, Laura Foote. Thereafter he was married to appellant. The beneficiary in the policy was never changed. When Foote died, it was still payable to his mother. Appellee paid her the full amount of the policy.
Appellant, the widow of Foote, brought this suit in chancery to recover from appellee the amount of insurance on her husband’s life, which appellee paid, in accordance with the policy, to the beneficiary named therein, Laura Foote, the mother of the insured. A demurrer to the bill was sustained, from which this appeal was prosecuted.
Appellant claims that the amount should not have been paid to the mother, who was named as- beneficiary in the policy, because she was not within the class for whose benefit a member might insure himself in the order, but should be paid her as widow. We do not see how appellant has any standing to claim from appellee the amount of the insurance. She was not named as beneficiary in the policy, and she was not given such right by any law of the land or law of the order. The court did not err in sustaining the demurrer.

Affirmed.